DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022  has been entered.
 
Response to Amendment
Claims 7-14, 16 and 20-21 are pending in this application.
Claim rejections 35 USC 101 on claims 7-14, 16 and 20-21 are maintained. Applicant's arguments on claim rejections 35 U.S.C. 101, filed 9/6/2022, have been fully considered but they are not persuasive. 

Response to Arguments
Applicant argues that the claimed method are directed to methods for automatically testing a business intelligence artifact in a business intelligence system used to gather, store, analyze and report on business data or business intelligence. The claimed methods are not directed to, and have nothing to do with, the concepts falling under the “Organizing Human Activity” grouping of abstract ideas (Remarks, page 7).
Examiner respectfully submits that the claims fall within the “Mental Processes” grouping of abstract ideas because humans have always performed testing by comparing the output result of the object under analysis with previously specified conditions or requirements. Previously, the court had found FairWarning’s claim of detecting misuse based on specified criteria and notifying user when misuse is detected to be an abstract idea, because those are the “same questions that humans in analogous situations detecting fraud have asked for decades, if not centuries.” (See MPEP 2106.04(a)(2))

Applicant argues that  the Patent Office correlates the claimed automated agent to a human stock broker and the claimed business intelligence artifact to equity securities. These correlations are incorrect and fail to recognize the complexities of the claimed testing method, the ability of the automated agent to perform steps that cannot reasonably be performed by humans, and the nature of the business intelligence artifact as a user-authored executable object that is subject to error in both its format and in its functionality due to changes in the artifact itself or in the surrounding business intelligence environment (Remark, page 7).
Examiner respectfully submits that an agent/person could continuously and simultaneously monitor a business intelligence environment manually to detect which items in a business intelligence environment are being changed. It may take a lot of time and efforts. It may have errors. In fact, the claim just recites performing a mental process in a computer environment. Therefore, it is doable by a human.

Applicant argues that unlike the claimed automated agent, a human could not continuously and simultaneously monitor a business intelligence environment manually to detect which items in a business intelligence environment are being changed, nor could a human consistently discern when a change to one item in a business intelligence environment would inadvertently affect the validity or functionality of the business intelligence artifact (Remarks, page 9).
Examiner respectfully submits that an agent/person could continuously and simultaneously monitor a business intelligence environment manually to detect which items in a business intelligence environment are being changed. For example, a stock trader, a day trader or a stockbroker may monitor and detect the changes of pluralities equity securities or stocks in the stock market (on a screen of monitor) during time the market is opened. This technic is doable by a human.

Applicant argues that while a human skilled in the business intelligence software tool could technically manually inspect the business intelligence artifact itself, it would be tedious if not impossible for them to verify that the business intelligence artifact meets the conditions of the pre-execution assertion (Remarks, page 9).
Examiner respectfully submits that a human/person could verify that the business intelligence artifact meets the conditions of the pre-execution assertion. For example, a stock trader, a day trader or a stockbroker may set up a strategy/condition (interpreted as claimed pre-execution assertion) for buying, selling or holding equity securities or stocks in the stock market during time the market is opened.

Applicant argues that the claimed automated agent would consistently confirm with precision that the content of the business intelligence artifact meets an established set of standards, whereas a human could not discern minor deviations from the established set of standards, such as spacing discrepancies, font variations, or a color in the right palette that does not fall within an allowed hex value range (Remarks, page 9).
Examiner respectfully submits that the claim’s language “the conditions of the at least one assertion comprise whether content of the business intelligence artifact adheres to an established set of standards regarding one or more of the following: a naming convention, a specified header, a specified footer, an allowed set of fonts, and an allowed set of colors” as drafted, is a process that, under its broadest reasonable interpretation, is formatting of a business document, which are well known in the art. Examiner respectfully submits that a human/person could recognize the change in format of a business document. For example, a stock trader, a day trader or a stockbroker may monitor and recognize the changed color of pluralities equity securities or stocks in the stock market (on a screen of monitor) during time the market is opened, wherein the changed color of pluralities equity securities or stocks mean for the value of equity securities or stocks is increased or decreased.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-14, 16 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 7, the limitation of providing a business intelligence artifact in the business intelligence system, wherein the business intelligence artifact is a user-authored object that produces output when the business intelligence artifact is executed in the business intelligence system, and providing an automated agent interfaced with the business intelligence system, the automated agent continuously and simultaneously monitoring each of the following to detect a change: the business intelligence system, the business intelligence artifact, and a data source analyzed by the business intelligence system, as drafted, is a process that, under its broadest reasonable interpretation, is collecting a business artifact information/data, and using an agent/person to monitor continuously the business progress, which are steps of observation and evaluation within the “Mental Processes”. The limitation of creating at least one assertion (e.g. pre-execution or post execution) with conditions to determine whether the business intelligence artifact is functioning properly, testing the business intelligence artifact to verify its proper functioning by determining whether the conditions of the at least one assertion are satisfied, and reporting errors if problems are detected during testing, as drafted, is a process that, under its broadest reasonable interpretation, is creating a “working condition” for a business so that the business progress is running well, and testing/checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied, which are which are steps of evaluation/judgment and opinion within the “Mental Processes”. The limitation of the conditions of the at least one assertion comprise whether content of the business intelligence artifact adheres to an established set of standards regarding one or more of the following: a naming convention, a specified header, a specified footer, an allowed set of fonts, and an allowed set of colors, as drafted, is a process that, under its broadest reasonable interpretation, is formatting of a document. That is nothing in the claim element precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a general purpose computer and an automated agent to perform the steps. The general purpose computer and the automated agent in the steps is recited at a high-level of generality (i.e., as a generic processor or a software module performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a general purpose computer and an automated agent to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions for creating a “working condition” for a business, and checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied cannot provide an inventive concept. The claims are not patent eligible.

Claim 8 recites providing the business intelligence artifact comprises authoring an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises authoring an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is authoring/permitting a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 9 recites providing the business intelligence artifact comprises revising an original business intelligence artifact. The limitation of providing the business intelligence artifact comprises revising an original business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, is editing/updating a business progress, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 10 recites the conditions of the at least one assertion comprise expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time. The limitation of expectations pertaining to whether the business intelligence artifact successfully executes within a specified amount of time, as drafted, is a process that, under its broadest reasonable interpretation, is checking if the business progress is satisfied the condition within a period of time, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 11 recites the conditions of the at least one assertion further comprise expectations pertaining to the quantity of data in a business intelligence output generated by execution of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the quantity of data in a business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of quantity or number of data in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 12 recites the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the data content in the business intelligence output, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is expectations of data content in output, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 13 recite the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact. The limitation of the conditions of the at least one assertion comprise expectations pertaining to the format of the business intelligence artifact, as drafted, is a process that, under its broadest reasonable interpretation, the condition for the business progress is format of the business objects, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 14 recites the conditions of the at least one assertion comprise whether the business intelligence artifact is valid. The limitation of the conditions of the at least one assertion comprise whether the business intelligence artifact is valid, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 16 recites reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system. The limitation of reporting if the conditions of the at least one post-execution assertion are not satisfied after execution of the business intelligence artifact in the business intelligence system, as drafted, is a process that, under its broadest reasonable interpretation, reporting if the business progress is not valid, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 20 recites the testing is performed on a predetermined time interval. The limitation of the testing is performed on a predetermined time interval, as drafted, is a process that, under its broadest reasonable interpretation, checking if the business progress is satisfied the condition within a period of time, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 21 recites the automated agent performing the following steps: executing the at least one pre-execution assertion and determining whether the conditions of the at least one pre-assertion are satisfied; executing the business intelligence artifact in the business intelligence system to produce output; storing the output of the business intelligence artifact; executing the at least one post-execution assertion and determining whether the conditions of the at least one post-assertion are satisfied; and reporting if the conditions of the at least one pre-execution assertion or the at least one post-execution assertion are not satisfied. The limitation of the automated agent performing the above steps, as drafted, is a process that, under its broadest reasonable interpretation, using an agent/person for testing/checking if the business progress is satisfied with the “working condition” or not, then creating a report/output if the condition is not satisfied, then it falls within the “Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Allowable Subject Matter
Claims 7-14, 16 and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest found prior art is Savage (U.S. Publication Number 2007/0038977). Savage teaches “Requirements simulator 122 also has the capability to execute the requirements models and generate expected test results 133 using test cases 132 and test data 114 on a test case by test case basis, or alternatively, through test case automation.” ([0036]), and “Test case automation allows for exhaustive simulation and testing of one or more requirements through automated execution of a select group of test cases. Requirements simulator 122 generates expected test results 133 and test execution flow 134, which are inputted into test automation analysis 145.” ([0037]). However, Savage does not teach that testing, with the automated agent, the business intelligence artifact for problems due to a detected change by determining whether the business intelligence artifact satisfies the conditions of the at least one pre-execution assertion before execution of the business intelligence artifact or by determining whether the output produced by execution of the current version of the business intelligence artifact in the business intelligence system satisfies the conditions of the at least one post-execution assertion, wherein the testing comprises the automated agent executing the at least one assertion as claimed.
Claims 8-14, 16 and 20-21 depend from claims 7 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 20070067254 A1) discloses that a business model data management method can include identifying a business object within a business object structure document for a business application, locating data management rules for the identified business object in a business object descriptor document, and executing the located data management rules to represent the identified business object in a database for the business application.
Bell (US 20060277155 A1) discloses that for business data warehouse applications, the data balanced configuration unit (BCU) can be evaluated using a business-intelligence-focused testing plan that includes stages such as quality, performance, and business intelligence solution testing.
Snyder (US 6542841 B1) discloses that an automated testing system can provide a set of intelligent business objects that can (through run-time inspection of the tables and column names): Dynamically determine which measurements of a test need to be validated. Dynamically calculate limits to be applied. Validate measurements. Return an object that indicates the value measured, the validation result and the specification limits applied.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

October 4, 2022